Title: Abigail Adams to Elizabeth Ellery Dana, 27 June 1797
From: Adams, Abigail
To: Dana, Elizabeth Ellery


        
          My Dear Madam
          27 June [1797]
        
        Your favour of June 19th I duly received indisposition has prevented my replying to you before. the President regreets the feeble and infirm state of Health which prevents his old and tried Friend from the acceptance of an Embassy he was personally so well qualified for. it was with great apprehensions from that circumstance only, that he made the nomination and the critical state of the Country required an immediate appointment, which prevented his consulting any Gentleman previous to his Nomination. he has made a second, but not without a similar apprehension— The reasons which have prevaild upon the Judge to decline the appointment are satisfactory to his Friend the abuse and calumny which is thrown out by a party upon every Character, on this side the Potomack, who is appointed to any office of concequence, is a calamity under which the best Friends of the Country are obliged to suffer, and it requires no common share of integrity, and consiousness of pure motives to support a Man under the ordeal. this abuse too originates and is issued forth from the pens of foreigners, who having forfeited the Priviledges of their own Country, abused insulted & conspired against its Government, have fled or been driven to seek an assylum in this, which they are full as Sedulous to embroil and destroy I have been credibly informd that most of the insolent communications in Bache paper are the productions of a Man of this cast. a

publication in Greenleafs paper reprinted in the Aurora has roused all my indignation. It is as you will see a base attack upon the Character of the Judge in his official Character. I had my doubts for some time whether I ought not to have forwarded it immediatly. I wrote to Charles to see if he could discover the Author. he returnd me for answer that he could not, but thought some Friend ought to send it the Judge, as he conceived it actionable
        I inclose the paper. it contains an other speculation which will not escape the Judges notice. by some persons it is asscribed to Vollney—
        My dear Madam the situation of our Country becomes daily more and more Dangerous, and I fear we shall find ourselves involved in a War wholy unprepaird for it, a War which we have not provoked, but by patient suffering and forbearence shewn a sincere desire to cultivate Harmony & Peace. I hope the negoation may be successfull.
        I am grieved to hear that your Health declines. I cannot press you to a journey this way at this season. it is my intention to flee from hence as soon as possible, I hope to my Native state. I shall then promise myself the pleasure of seeing both the Judge & you at Quincy. the President unites with me in wishing both of you a more confirmd state of Health and in assuring you of our attachment and persevering Friendship
        
          A Adams
        
      